 1 Angela M. Powell (State Bar No. 191876)
    amp@manningllp.com
 2 Andrea K. Kornblau (State Bar No. 291613)
    akk@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
                       th
 4 801 S. Figueroa St, 15 Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendant, TARGET
 7 CORPORATION
 8
 9                       UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 JOHN RETAMOSA III,                            Case No. 2:19-CV-05797-DSF-JC
                                                 [Hon. Dale S. Fischer, District Judge;
13              Plaintiff,                       Hon. Jacqueline Chooljian, Magistrate
                                                 Judge]
14        v.
15 TARGET CORPORATION and DOES                   [DISCOVERY MATTER]
   1 TO 10, Inclusive,
16
               Defendant.                        REVISED STIPULATED
17                                               PROTECTIVE ORDER
18                                               [Proposed Order filed concurrently
                                                 herewith]
19
20                                               Complaint Filed:              05/15/2019
                                                 Trial Date:                   09/08/2020
21
22 1.     A. PURPOSES AND LIMITATIONS
23        As the parties have represented that discovery in this action is likely to
24 involve production of confidential, proprietary, or private information for which
25 special protection from public disclosure and from use for any purpose other than
26 prosecuting this litigation may be warranted, this Court enters the following
27 Protective Order. This Order does not confer blanket protections on all disclosures
28 or responses to discovery. The protection it affords from public disclosure and use

                                              1                Case No. 2:19-CV-05797-DSF-JC
                             REVISED STIPULATED PROTECTIVE ORDER
 1 extends only to the limited information or items that are entitled to confidential
 2 treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 3 below, this Protective Order does not entitle the parties to file confidential
 4 information under seal. Rather, when the parties seek permission from the court to
 5 file material under seal, the parties must comply with Civil Local Rule 79-5 and
 6 with any pertinent orders of the assigned District Judge and Magistrate Judge.
 7         B. GOOD CAUSE STATEMENT
 8         In light of the nature of the claims and allegations in this case and the parties’
 9 representations that discovery in this case will involve the production of confidential
10 records, and in order to expedite the flow of information, to facilitate the prompt
11 resolution of disputes over confidentiality of discovery materials, to adequately
12 protect information the parties are entitled to keep confidential, to ensure that the
13 parties are permitted reasonable necessary uses of such material in connection with
14 this action, to address their handling of such material at the end of the litigation, and
15 to serve the ends of justice, a protective order for such information is justified in this
16 matter. The parties shall not designate any information/documents as confidential
17 without a good faith belief that such information/documents have been maintained
18 in a confidential, non-public manner, and that there is good cause or a compelling
19 reason why it should not be part of the public record of this case.
20 2.      DEFINITIONS
21         2.1    Action: The instant action: John Retamosa III v. Target Corporation,
22 Case No. 2:19-cv-05797-DSF-JCx.
23         2.2    After Appearing Party: persons or entities that become a Party on a date
24 after the Court’s entry of this Order and who have not agreed.
25         2.3    Challenging Party: a Party or Non-Party that challenges the
26 designation of information or items under this Order.
27         2.4    “CONFIDENTIAL” Information or Items: information (regardless of
28 how it is generated, stored or maintained) or tangible things that qualify for
                                         2                Case No. 2:19-CV-05797-DSF-JC

                            REVISED STIPULATED PROTECTIVE ORDER
 1 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 2 the Good Cause Statement.
 3         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
 4 their support staff).
 5         2.6   Designating Party: a Party or Non-Party that designates information or
 6 items that it produces in disclosures or in responses to discovery as
 7 “CONFIDENTIAL.”
 8         2.7   Disclosure or Discovery Material: all items or information, regardless
 9 of the medium or manner in which it is generated, stored, or maintained (including,
10 among other things, testimony, transcripts, and tangible things), that are produced or
11 generated in disclosures or responses to discovery in this matter.
12         2.8   Expert: a person with specialized knowledge or experience in a matter
13 pertinent to the litigation who has been retained by a Party or its counsel to serve as
14 an expert witness or as a consultant in this Action.
15         2.9   House Counsel: attorneys who are employees of a party to this Action.
16 House Counsel does not include Outside Counsel of Record or any other outside
17 counsel.
18         2.10 Non-Party: any natural person, partnership, corporation, association, or
19 other legal entity not named as a Party to this action.
20         2.11 Outside Counsel of Record: attorneys who are not employees of a
21 party to this Action but are retained to represent or advise a party to this Action and
22 have appeared in this Action on behalf of that party or are affiliated with a law firm
23 which has appeared on behalf of that party, and includes support staff.
24         2.12 Party: any party to this Action, including all of its officers, directors,
25 employees, consultants, retained experts, and Outside Counsel of Record (and their
26 support staffs), and an After Appearing Party who has expressly agreed, in writing,
27 to be bound by the terms of this Order.
28         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                          3               Case No. 2:19-CV-05797-DSF-JC

                           REVISED STIPULATED PROTECTIVE ORDER
 1 Discovery Material in this Action.
 2          2.14 Professional Vendors:       persons or entities that provide litigation
 3 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 4 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 5 and their employees and subcontractors.
 6          2.15 Protected Material:     any Disclosure or Discovery Material that is
 7 designated as “CONFIDENTIAL.”
 8          2.16 Receiving Party:      a Party that receives Disclosure or Discovery
 9 Material from a Producing Party.
10 3.       SCOPE
11          The protections conferred by this Order cover not only Protected Material (as
12 defined above), but also (1) any information copied or extracted from Protected
13 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
14 and (3) any deposition testimony, conversations, or presentations by Parties or their
15 Counsel that might reveal Protected Material, other than during a court hearing or at
16 trial.
17          Any use of Protected Material during a court hearing or at trial shall be
18 governed by the orders of the presiding judge. This Order does not govern the use
19 of Protected Material during a court hearing or at trial.
20          The Court and its court personnel are expressly exempt from any provision of
21 this Stipulation and Order which could otherwise be read to bind the Court or its
22 court personnel.
23 4.       DURATION
24          Even after final disposition of this litigation, the confidentiality obligations
25 imposed by this Order shall remain in effect until a Designating Party agrees
26 otherwise in writing or a court order otherwise directs. Final disposition shall be
27 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
28 or without prejudice; and (2) final judgment herein after the completion and
                                         4               Case No. 2:19-CV-05797-DSF-JC

                            REVISED STIPULATED PROTECTIVE ORDER
 1 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 2 including the time limits for filing any motions or applications for extension of time
 3 pursuant to applicable law.
 4 5.      DESIGNATING PROTECTED MATERIAL
 5         5.1         Exercise of Restraint and Care in Designating Material for Protection.
 6 Each Party or Non-Party that designates information or items for protection under
 7 this Order must take care to limit any such designation to specific material that
 8 qualifies under the appropriate standards. The Designating Party must designate for
 9 protection only those parts of material, documents, items, or oral or written
10 communications that qualify so that other portions of the material, documents,
11 items, or communications for which protection is not warranted are not swept
12 unjustifiably within the ambit of this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14 that are shown to be clearly unjustified or that have been made for an improper
15 purpose (e.g., to unnecessarily encumber the case development process or to impose
16 unnecessary expenses and burdens on other parties) may expose the Designating
17 Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19 designated for protection do not qualify for protection, that Designating Party must
20 promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2         Manner and Timing of Designations. Except as otherwise provided in
22 this Stipulation         (see, e.g., second paragraph of Section 5.2(a) below), or as
23 otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
24 protection under this Stipulation must be clearly so designated before the material is
25 disclosed or produced.
26         Designation in conformity with this Order requires:
27               (a)     for information in documentary form (e.g., paper or electronic
28 documents, but excluding transcripts of depositions), that the Producing Party affix
                                            5                  Case No. 2:19-CV-05797-DSF-JC

                                REVISED STIPULATED PROTECTIVE ORDER
 1 at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 2 legend”), to each page that contains protected material. If only a portion or portions
 3 of the material on a page qualifies for protection, the Producing Party also must
 4 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 5 margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7 need not designate them for protection until after the inspecting Party has indicated
 8 which documents it would like copied and produced. During the inspection and
 9 before the designation, all of the material made available for inspection shall be
10 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11 documents it wants copied and produced, the Producing Party must determine which
12 documents, or portions thereof, qualify for protection under this Order. Then, before
13 producing the specified documents, the Producing Party must affix the
14 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
15 portion or portions of the material on a page qualifies for protection, the Producing
16 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
17 markings in the margins).
18               (b) for testimony given in depositions that the Designating Party identifies
19 on the record, before the close of the deposition as protected testimony.
20               (c) for information produced in some form other than documentary and
21 for any other tangible items, that the Producing Party affix in a prominent place on
22 the exterior of the container or containers in which the information is stored the
23 legend “CONFIDENTIAL.” If only a portion or portions of the information
24 warrants protection, the Producing Party, to the extent practicable, shall identify the
25 protected portion(s).
26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
27 failure to designate qualified information or items does not, standing alone, waive
28 the Designating Party’s right to secure protection under this Order for such material.
                                             6                  Case No. 2:19-CV-05797-DSF-JC

                              REVISED STIPULATED PROTECTIVE ORDER
 1 Upon timely correction of a designation, the Receiving Party must make reasonable
 2 efforts to assure that the material is treated in accordance with the provisions of this
 3 Order.
 4 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         6.1   Timing of Challenges.      Any Party or Non-Party may challenge a
 6 designation of confidentiality at any time that is consistent with the Court’s
 7 Scheduling Order.
 8         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 9 resolution process under Local Rules 37-1, et seq.
10         6.3   The burden of persuasion in any such challenge proceeding shall be on
11 the Designating Party. Frivolous challenges, and those made for an improper
12 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
13 parties) may expose the Challenging Party to sanctions. Unless the Designating
14 Party has waived or withdrawn the confidentiality designation, all parties shall
15 continue to afford the material in question the level of protection to which it is
16 entitled under the Producing Party’s designation until the Court rules on the
17 challenge.
18         6.4   After Appearing Parties. The Parties expressly agree that the terms of
19 this Order are equitable and promote the just, speedy, and cost efficient exchange of
20 Disclosure or Discovery Material. Each After Appearing Party is encouraged to
21 agree to be bound by the terms of this Stipulation in writing. An After Appearing
22 Party who does not agree in writing to be bound by the terms of this Order may
23 challenge any confidentiality designation by initiating and completing the procedure
24 for obtaining a decision from the court as set forth in Local Rules 37-1, et seq.
25 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1   Basic Principles. A Receiving Party may use Protected Material that is
27 disclosed or produced by another Party or by a Non-Party in connection with this
28 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                           7                 Case No. 2:19-CV-05797-DSF-JC

                           REVISED STIPULATED PROTECTIVE ORDER
 1 Protected Material may be disclosed only to the categories of persons and under the
 2 conditions described in this Order. When the Action has been terminated, a
 3 Receiving Party must comply with the provisions of Section 13 below.
 4        Protected Material must be stored and maintained by a Receiving Party at a
 5 location and in a secure manner that ensures that access is limited to the persons
 6 authorized under this Order.
 7        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8 otherwise ordered by the court or permitted in writing by the Designating Party, a
 9 Receiving       Party    may     disclose    any    information   or   item   designated
10 “CONFIDENTIAL” only to:
11              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12 well as employees of said Outside Counsel of Record to whom it is reasonably
13 necessary to disclose the information for this Action;
14              (b) the officers, directors, and employees (including House Counsel) of
15 the Receiving Party to whom disclosure is reasonably necessary for this Action;
16              (c) Experts (as defined in this Order) of the Receiving Party to whom
17 disclosure is reasonably necessary for this Action and who have signed the
18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19              (d) the court and its personnel;
20              (e) court reporters and their staff;
21              (f) professional jury or trial consultants, mock jurors, and Professional
22 Vendors to whom disclosure is reasonably necessary for this Action and who have
23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24              (g) the author or recipient of a document containing the information or a
25 custodian or other person who otherwise possessed or knew the information;
26              (h) during their depositions, witnesses, and attorneys for witnesses, in the
27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                                            8              Case No. 2:19-CV-05797-DSF-JC

                              REVISED STIPULATED PROTECTIVE ORDER
 1 form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 2 confidential information unless they sign the “Acknowledgment and Agreement to
 3 Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 4 or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 5 depositions that reveal Protected Material may be separately bound by the court
 6 reporter and may not be disclosed to anyone except as permitted under this
 7 Protective Order; and
 8            (i) any mediator or settlement officer, and their supporting personnel,
 9 mutually agreed upon by any of the parties engaged in settlement discussions.
10 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11 IN OTHER LITIGATION
12        If a Party is served with a subpoena or a court order issued in other litigation
13 that compels disclosure of any information or items designated in this Action as
14 “CONFIDENTIAL,” that Party must:
15            (a) promptly notify in writing the Designating Party. Such notification
16 shall include a copy of the subpoena or court order unless prohibited by law;
17            (b) promptly notify in writing the party who caused the subpoena or order
18 to issue in the other litigation that some or all of the material covered by the
19 subpoena or order is subject to this Protective Order. Such notification shall include
20 a copy of this Protective Order; and
21            (c)   cooperate with respect to all reasonable procedures sought to be
22 pursued by the Designating Party whose Protected Material may be affected.
23        If the Designating Party timely seeks a protective order, the Party served with
24 the subpoena or court order shall not produce any information designated in this
25 action as “CONFIDENTIAL” before a determination by the court from which the
26 subpoena or order issued, unless the Party has obtained the Designating Party’s
27 permission, or unless otherwise required by the law or court order. The Designating
28 Party shall bear the burden and expense of seeking protection in that court of its
                                          9                 Case No. 2:19-CV-05797-DSF-JC

                           REVISED STIPULATED PROTECTIVE ORDER
 1 confidential material and nothing in these provisions should be construed as
 2 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 3 directive from another court.
 4 9.     A    NON-PARTY’S         PROTECTED         MATERIAL      SOUGHT       TO     BE
 5 PRODUCED IN THIS LITIGATION
 6            (a) The terms of this Order are applicable to information produced by a
 7 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8 produced by Non-Parties in connection with this litigation is protected by the
 9 remedies and relief provided by this Order. Nothing in these provisions should be
10 construed as prohibiting a Non-Party from seeking additional protections.
11            (b) In the event that a Party is required, by a valid discovery request, to
12 produce a Non-Party’s confidential information in its possession, and the Party is
13 subject to an agreement with the Non-Party not to produce the Non-Party’s
14 confidential information, then the Party shall:
15               (1) promptly notify in writing the Requesting Party and the Non-Party
16 that some or all of the information requested is subject to a confidentiality
17 agreement with a Non-Party;
18               (2) promptly provide the Non-Party with a copy of the Protective
19 Order in this Action, the relevant discovery request(s), and a reasonably specific
20 description of the information requested; and
21               (3) make the information requested available for inspection by the
22 Non-Party, if requested.
23            (c) If a Non-Party represented by counsel fails to commence the process
24 called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
25 notice and accompanying information or fails contemporaneously to notify the
26 Receiving Party that it has done so, the Receiving Party may produce the Non-
27 Party’s confidential information responsive to the discovery request.             If an
28 unrepresented Non-Party fails to seek a protective order from this court within 14
                                          10                 Case No. 2:19-CV-05797-DSF-JC

                           REVISED STIPULATED PROTECTIVE ORDER
 1 days of receiving the notice and accompanying information, the Receiving Party
 2 may produce the Non-Party’s confidential information responsive to the discovery
 3 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 4 not produce any information in its possession or control that is subject to the
 5 confidentiality agreement with the Non-Party before a determination by the court
 6 unless otherwise required by the law or court order. Absent a court order to the
 7 contrary, the Non-Party shall bear the burden and expense of seeking protection in
 8 this court of its Protected Material.
 9 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11 Protected Material to any person or in any circumstance not authorized under this
12 Protective Order, the Receiving Party must immediately (a) notify in writing the
13 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
14 all unauthorized copies of the Protected Material, (c) inform the person or persons to
15 whom unauthorized disclosures were made of all the terms of this Order, and (d)
16 request such person or persons to execute the “Acknowledgment and Agreement to
17 Be Bound” that is attached hereto as Exhibit A.
18 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19 PROTECTED MATERIAL
20         When a Producing Party gives notice to Receiving Parties that certain
21 inadvertently produced material is subject to a claim of privilege or other protection,
22 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24 may be established in an e-discovery order that provides for production without
25 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
26 as the parties reach an agreement on the effect of disclosure of a communication or
27 information covered by the attorney-client privilege or work product protection, the
28 parties may incorporate their agreement into this Protective Order.
                                            11                  Case No. 2:19-CV-05797-DSF-JC

                            REVISED STIPULATED PROTECTIVE ORDER
 1 12.      MISCELLANEOUS
 2          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3 person to seek its modification by the Court in the future.
 4          12.2 Right to Assert Other Objections. No Party waives any right it
 5 otherwise would have to object to disclosing or producing any information or item
 6 on any ground not addressed in this Protective Order. Similarly, no Party waives
 7 any right to object on any ground to use in evidence of any of the material covered
 8 by this Protective Order.
 9          12.3 Filing Protected Material. A Party that seeks to file under seal any
10 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
11 orders of the assigned District Judge and Magistrate Judge. If a Party's request to
12 file Protected Material under seal is denied by the court, then the Receiving Party
13 may file the information in the public record, unless otherwise instructed by the
14 court.
15 13.      FINAL DISPOSITION
16          After the final disposition of this Action, as defined in Section 4, within 60
17 days of a written request by the Designating Party, each Receiving Party must return
18 all Protected Material to the Producing Party or destroy such material. As used in
19 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20 summaries, and any other format reproducing or capturing any of the Protected
21 Material. Whether the Protected Material is returned or destroyed, the Receiving
22 Party must submit a written certification to the Producing Party (and, if not the same
23 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
24 (by category, where appropriate) all the Protected Material that was returned or
25 destroyed and (2) affirms that the Receiving Party has not retained any copies,
26 abstracts, compilations, summaries or any other format reproducing or capturing any
27 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
28 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                             12                  Case No. 2:19-CV-05797-DSF-JC

                            REVISED STIPULATED PROTECTIVE ORDER
 1 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 2 reports, attorney work product, and consultant and expert work product, even if such
 3 materials contain Protected Material. Any such archival copies that contain or
 4 constitute Protected Material remain subject to this Protective Order as set forth in
 5 Section 4.
 6 14.    Any violation of this Order may be punished by any and all appropriate
 7 measures including, without limitation, contempt proceedings and/or monetary
 8 sanctions.
 9        IT IS SO STIPULATED.
10
11 DATED: March 4, 2020                KRISSMAN & SILVER LLP
12
13
                                       By:         /s/ Jarod Krissman
14
                                             Jarod Krissman
15                                           Attorneys for Plaintiff John Retamosa III
16
17
18
     DATED: March 4, 2020              MANNING & KASS
19                                     ELLROD, RAMIREZ, TRESTER LLP
20
21
                                       By:         /s/ Andrea Kornblau
22
                                             Angela M. Powell
23                                           Andrea K. Kornblau
24                                           Attorneys for Defendant TARGET
                                             CORPORATION
25
     IT IS SO ORDERED this 18th day of March 2020
26
                                                         /s/ Jacqueline Chooljian
                                             __________________________________
27                                           Honorable Jacqueline Chooljian
                                             UNITED STATES MAGISTRATE JUDGE
28
                                             13                Case No. 2:19-CV-05797-DSF-JC

                          REVISED STIPULATED PROTECTIVE ORDER
